— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of criminally negligence homicide for the stabbing death of his brother, defendant contends that the trial court committed reversible error in admitting evidence of his refusal to talk to the police immediately after his arrest. The People concede that such evidence was improperly admitted (see, Wainwright v Greenfield, 474 US 284). However, in light of the testimony concerning defendant’s subsequent statement to the police and testimony concerning his statement to the 911 operator that he had stabbed the victim, we find that such error was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230; cf., People v Von Werne, 41 NY2d 584, 588).
Although the court inappropriately referred to "evenly balanced” evidence in its instructions on the burden of proof (see, People v Jackson, 124 AD2d 975, 976, lv denied 69 NY2d 746), the reference was isolated and was followed by a complete instruction on reasonable doubt (see, People v Thompson, 97 AD2d 554, 555). The charge, when read as a whole, conveyed the correct rule of law (see, People v Canty, 60 NY2d 830, 832; People v Hartle, 151 AD2d 1003; People v Wynn, 108 AD2d 768, 769).
We have examined defendant’s remaining contentions and *889find them lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — criminally negligent homicide.) Present — Callahan, J. P., Boomer, Pine, Lawton and Davis, JJ.